Loughlin v New York City Tr. Auth. (2015 NY Slip Op 01397)





Loughlin v New York City Tr. Auth.


2015 NY Slip Op 01397


Decided on February 17, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2015

Gonzalez, P.J., Acosta, Saxe, Moskowitz, Clark, JJ.


400461/13 14232A 14232

[*1] Nancy Loughlin, Plaintiff-Appellant,
vNew York City Transit Authority, et al., Defendants-Respondents.


Miller Eisenman & Kanuck, LLP, New York (Jonathan M. Kanuck of counsel), for appellant.
Lawrence Heisler, Brooklyn (Anna J. Ervolina of counsel), for respondents.

Judgment, Supreme Court, New York County (Michael D. Stallman, J.), entered March 12, 2014, dismissing the complaint, unanimously reversed, on the law, without costs, the judgment vacated, and the motion denied. Appeal from the underlying order, same court and Justice, entered December 26, 2013, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
Plaintiff alleges that on December 10, 2011 she sustained personal injuries while a passenger on a New York City Transit Authority bus, when the bus suddenly stopped short, causing her to be thrown to the ground. Plaintiff's attorney's correspondence to the Authority, which enclosed, inter alia, plaintiff's no-fault application and a narrative report from plaintiff's physician, together satisfied the form and contents requirements of a notice of claim, pursuant to General Municipal Law § 50-e(2), and placed the Authority on notice that plaintiff intended to commence a personal injury action (see Losada v Liberty Lines Tr., 155 AD2d 337 [1st Dept 1989]). Unlike in Richardson v New York City Tr. Auth., 210 AD2d 38, 39 [1st Dept 1994]), relied upon by the motion court, here, plaintiff was represented by counsel at the time of the submission of her no-fault application and her attorney's correspondence made it clear that plaintiff was not limiting her claim to no-fault benefits. The letters clearly informed the Authority that counsel had also been retained to represent plaintiff in a separate and distinct claim for "personal injuries." The attorney's letters and enclosures provided the Authority with sufficient information "of the place, time and nature of her accident in order to investigate, collect evidence and evaluate the merit of [the] claim" (Bennett v New York City Tr. Auth., 3 NY3d 745, 746 [2004] [internal quotation marks and citation omitted]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 17, 2015
CLERK